     Case 2:20-cv-00934-KJM-AC Document 15 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PAUL SAMUEL JOHNSON,                               No. 2:20-cv-0934 KJM AC P
11                       Petitioner,
12            v.                                         ORDER
13    JARED,
14                       Respondent.
15

16          Petitioner has filed a third request for the appointment of counsel. ECF No. 14. Because

17   the motion does not add anything to either of his two previous motions, it will be denied on the

18   same grounds. See ECF Nos. 10, 13.

19          Petitioner also seeks to vacate the May 29, 2020 order denying his first request for

20   counsel. ECF No. 12. He argues that he declined magistrate jurisdiction and the undersigned

21   therefore has no authority to issue any orders in this case. Id. The court will construe his request

22   to vacate as an objection to the order pursuant to Federal Rule of Civil Procedure 72(a).

23          Petitioner is advised that his decision to decline magistrate jurisdiction does not prevent a

24   magistrate judge from issuing orders in this case. The form regarding magistrate judge

25   jurisdiction explicitly advises that “[i]f a party declines to consent, a Magistrate Judge shall

26   continue to perform all duties as required by Eastern District Local Rule 302.” ECF No. 4 at 3.

27   In habeas actions this includes issuing orders on all non-dispositive matters and findings and

28   recommendations on dispositive matters. L.R. 302(c)(17).
                                                        1
     Case 2:20-cv-00934-KJM-AC Document 15 Filed 06/22/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Petitioner’s request for appointment of counsel (ECF No. 14) is denied for the same
 3   reason as his previous requests (see ECF Nos. 10, 13).
 4          2. Petitioner’s request to vacate the previous order denying appointment of counsel is
 5   construed as an objection to the order under Federal Rule of Civil Procedure 72(a), and as such
 6   will be addressed by the assigned district judge.
 7   DATED: June 19, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
